Citation Nr: 1509048	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran became unemployed during the appeal period, and he provided a private opinion from a psychiatrist stating that he is unemployable due to his PTSD symptoms.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain outstanding VA medical records and afford the Veteran a new VA examination in connection with this PTSD.  The record shows that the Veteran received treatment for PTSD from Polk County Readjustment Counseling in August 2008 and from the Lakeland VA Community Based Outpatient Clinic beginning in 2009; however, not all of the records concerning this treatment have been associated with the claims file.  On remand, the Veteran should be given an opportunity to identify any providers who have treated him for his psychiatric disorder.  Any additional, relevant records should be obtained.

The Veteran was afforded VA examinations in May 2009 and September 2010.  The evidence of record shows he lost his job of over 16 years in 2011 due to deteriorating job performance.  See November 2011 Memoranda.  In December 2011, the Veteran submitted a private medical opinion stating that he was unemployable as a result of his service-connected psychological symptoms.  See December 2011 Letter Opinion.  On remand, the Veteran should be afforded a new VA examination and opinion addressing the new evidence of record and any additional VA or private medical records obtained, and addressing whether the Veteran's service connected PTSD has made him unable to obtain or maintain substantially gainful employment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Invite the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent and severity of his psychiatric disability and the impact on his ability to work.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service connected psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  Symptoms and impairment attributable to psychiatric illnesses other than PTSD should be identified to the extent possible.

The examiner should also indicate the impact the Veteran's service connected psychiatric disability has on his ability to secure or follow a substantially gainful occupation in light of his education, training and experience.  In addressing this issue the examiner should specifically consider and address the December 2011 private medical opinion submitted by the Veteran.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal, including entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




